UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 01-6456



JOHN CORDERO,

                                                 Plaintiff - Appellant,

          versus


JOHN MOBLEY, Esquire;        STEPHEN   L.   HUDSON;
HUDSON & MOBLEY, P.C.,

                                                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. Joseph F. Anderson, Jr., Chief Dis-
trict Judge. (CA-98-2334-3-17BD)


Submitted:   July 17, 2001                      Decided:   July 30, 2001


Before WILKINS, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John Cordero, Appellant Pro Se. Stephen Larry Hudson, John Mobley,
HUDSON & MOBLEY, Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     John Cordero appeals the district court’s order denying relief

in his civil diversity action.        He also appeals the district

court’s and magistrate judge’s orders denying his motion to recuse.

We have reviewed the record and the district court’s opinion

accepting the magistrate judge’s recommendation to grant summary

judgment in favor of Appellees and find no reversible error.   Nor

do we find any abuse of discretion in the district court’s or

magistrate judge’s denial of the motion to recuse. Accordingly, we

affirm on the reasoning of the district court.   Cordero v. Mobley,

No. CA-98-2334-3-17BD (D.S.C. filed Aug. 12, 1999, and entered

Aug. 13, 1999; filed Oct. 8, 1999, and entered Oct. 13, 1999;

entered Feb. 28, 2001; entered Mar. 2, 2001).     We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                                          AFFIRMED




                                  2